Exhibit 10.29
AMENDMENT
TO ADVISORY AGREEMENT DATED NOVEMBER 5, 2008
     This Amendment to the Advisory Agreement (the “Agreement”), dated
November 5, 2008, between Rockwell Medical Technologies, Inc. (the “Company”)
and Emerald Asset Advisors, LLC (the “Advisor”), is made this 21st day of
November, 2008.
     WHEREAS, the Agreement establishes a Client-Independent Advisory/Contractor
relationship between the parties;
     WHEREAS, the parties desire to extend the term of the agreement and issue
additional Common Stock Purchase Warrants as compensation for the additional
services rendered by the Advisor;
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereby agree as follows:
     1. Paragraph 2 of the Agreement is hereby amended and restated to read in
its entirety as follows:
          2. Fees, Terms of Payment and Warrants.
The Company agrees as compensation to issue to the Advisor 300,000 Common Stock
Purchase Warrants (the “Tranche A Warrants”), 200,000 Common Stock Purchase
Warrants (the “Tranche B Warrants”) and 200,000 Common Stock Purchase Warrants
(the “Tranche C Warrants” and collectively with the Tranche A Warrants and the
Tranche B Warrants, the “Warrants”) for services rendered over the period from
November 5, 2008 through November 5, 2009 with regard to the Tranche A Warrants
and through November 5, 2010 with regard to the Tranche B Warrants and the
Tranche C Warrants. The terms and conditions of the Warrants will be set forth
in a separate agreement or agreements containing the terms and conditions set
forth in this paragraph and such other terms and conditions as are mutually
acceptable to the Company and the Advisor. The Warrants will become earned upon
execution of this Agreement. The Tranche A Warrants will have an exercise price
of $1.99 per share, the Tranche B Warrants will have an exercise price of $4.54
per share and the Tranche C Warrants will have an exercise price of $7.00 per
share. The Tranche A Warrants will expire at the earlier of (i) November 5,
2011, or (ii) the termination of this Agreement prior to November 5, 2009 (1) by
the Company due to a material breach of this Agreement by Advisor or (2) by
Advisor. The Tranche B Warrants and the Tranche C Warrants will expire at the
earlier of (i) November 5, 2011, or (ii) the termination of this Agreement
November 5, 2010, (1) by the Company due to a material breach of this Agreement
by Advisor or (2) by Advisor. A “material breach” would be either (x) a failure
to perform, in a commercially reasonable manner, the services required or to be
required under paragraph 1 of this agreement; or (y) a breach of any of the
representations in paragraph 5 of this agreement. Warrants will become
exercisable on November 5, 2009 with respect to the Tranche A Warrants and
November 5, 2010 with respect to the Tranche B Warrants and Tranche C Warrants,
and may be exercised in whole or in part at any time thereafter until their
expiration by the submission of an exercise notice in the form to be attached as
an exhibit to the applicable Warrant agreement. The Company will use reasonable
commercial efforts to register, under the Securities Act of 1933, the shares to
be issued upon exercise of the Warrants, at its discretion, in one or more of
the following ways: (i) for resale by Advisor, following issuance of the shares
to be registered, either on a separate registration statement filed for that
purpose or as part of another registration statement that the Company may file,
provided that the Company

 



--------------------------------------------------------------------------------



 



shall not be required at any time to file a registration statement for less than
50,000 shares issued upon exercise of Warrants; or (ii) prior to exercise of the
Warrants by Advisor if the Company determines, in its sole discretion, that it
is then eligible to use a Form S-3 registration statement for such registration.
Determination of compliance with registration requirements under Federal and
State securities laws will be at the sole discretion of the Company. To the
extent the shares issuable upon exercise are not registered prior to issuance,
they will bear a legend restricting transfer. The Warrants will not be
transferable, other than to an affiliate (as defined in Rule 405 under the
Securities Act of 1933, as amended) of the Advisor (so long as such affiliate is
an “accredited investor” as defined below and agrees to be bound by the terms
and provisions of this Agreement and the Warrant agreement as if, and to the
fullest extent as, the Advisor, and will bear a legend to that effect. The
Company reasonably believes that all information it provides to Advisor is
accurate and complete in all material respects. Company acknowledges that
Advisor shall be entitled to rely on all such information and materials.
     2. The Advisor hereby represents and warrants that the representations in
Paragraph 5 of the Agreement are true and correct as of the date of this
Amendment.
     3. The remainder of the Agreement shall remain in full force and effect
without change in accordance with the terms thereof until further amended in
accordance with the Agreement.
     4. Any capitalized terms used herein but not otherwise defined shall have
the meaning set forth in the Agreement.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
as of the day and year first above written.
“COMPANY”
ROCKWELL MEDICAL TECHNOLOGIES, INC.
/s/ Robert L. Chioini
By: Robert L. Chioini
Its: Chairman, CEO and President
“ADVISOR”
EMERALD ASSET ADVISORS, LLC
/s/ Michael Xirinachs
By: Michael Xirinachs
Its: General Partner

 